                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


    R. ALEXANDER ACOSTA,

          Plaintiff,
    v.                                                            Hon. Sally J. Berens

    NEW IMAGE LANDSCAPING, LLC, et al.,                           Case No. 1:18-cv-429

          Defendants.
    ________________________________/

                                          OPINION

         Plaintiff Eugene Scalia,1 the Secretary of Labor (Secretary), has sued Defendants New

Image Landscaping, LLC and Jeremy Cizauskas, the owner and sole member of New Image,

pursuant to the Fair Labor Standards Act (FLSA), 29 U.S.C. 201 et seq. for failing to pay their

employees overtime and to keep adequate records. The Secretary alleges that New Image’s

workers were employees covered by the FLSA. Defendants disagree, claiming that the workers

were independent contractors. The Secretary has moved for summary judgment (ECF No. 23),

arguing that there is no dispute of material fact that New Image’s workers were employees and

Defendants thus violated the FLSA’s overtime and recordkeeping provisions. The Secretary

argues that the undisputed evidence supports an award of liquidated damages and an injunction.

I.       Background

         A.      New Image’s Business

         New Image is a Michigan limited liability company that provides residential and

commercial landscaping, lawn mowing, and snow plowing services. Cizauskas is and has been


1
 This case was initially filed by then-Secretary of Labor R. Alexander Acosta. Eugene Scalia
became the Secretary of Labor in September 2019. Accordingly, pursuant to Federal Rule of Civil
Procedure 25(d), Eugene Scalia is automatically substituted as the plaintiff.
the sole owner and only member of New Image since its inception. (ECF No. 24-1 at PageID.98–

99.) Cizauskas’s wife, Tamie Cizauskas, works full time for New Image as a laborer and as its

bookkeeper. (ECF No. 24-2 at PageID.182.)

       From April of 2016 to August 2017—the relevant period of time for purposes of this

litigation—Cizauskas has overseen “the whole operation of everything” in New Image’s business,

including landscaping, lawn mowing, and snowplowing services. (ECF No. 24-1 at PageID.110.)

Cizauskas was New Image’s only supervisor and exercised control over all aspects of the business,

including supervising workers, setting pay rates, controlling payroll practices, and hiring and firing

workers. (ECF No. 24-4 at PageID.241.) New Image obtained clients primarily by word of mouth

and entered into contracts with its clients. (ECF No. 24-1 at PageID.112, 170.) Its workers did

not recruit clients. (Id. at PageID.114.)

       B.      New Image’s Workers

       During the relevant period, all of New Image’s workers completed an employment

application that Cizauskas gave them. (Id. at PageID.116.) Cizauskas gave all applicants a chance

to work. (Id. at PageID.140.) Prior landscaping experience was not required, but if a worker did

not know how to do something, Cizauskas would show him or her how to do it.2 (Id. at

PageID.118, 150; ECF No. 24-6 at PageID.256.) As Cizauskas put it, “you can train anybody” to

do landscaping work. (ECF No. 24-1 at PageID.118.) New Image did not have employment

agreements or contracts with its workers addressing commissions or any other form of

remuneration paid for landscaping work. (ECF No. 24-5 at PageID.248–250.)




2
  Defendants admit that they engaged the individuals listed on Exhibit A to the Secretary’s
complaint to perform landscaping services for New Image. (ECF No. 24-6 at PageID.254–55.)
                                                  2
       Cizauskas supervised all of New Image’s jobs. He assigned workers to particular jobs;

visited each jobsite to ensure that the work was being performed according to the client’s

instructions or specifications; taught workers how to do their jobs correctly if they were doing

something wrong; and decided when a job was completed. (ECF No. 24-1 at PageID.114, 149–

50, 176.) Workers did not hire their own laborers for New Image jobs, although on occasion, an

individual that Cizauskas did not hire and did not pay would show up and work on a job. Cizauskas

admitted that in such instances, he never asked the individual who they were and why they were

working on his job. (Id. at PageID.151.)

       Workers were provided the equipment they needed to perform the jobs for New Image.

This included vehicles, such as trucks and trailers, and lawnmowing and landscaping equipment,

such as riding and push mowers, rakes, shovels, blowers, weed-whackers, edgers, a skid steer, and

a hydro seeder. (Id. at 153, 155–56; ECF No. 24-6 at PageID.256; ECF No. 24-9 at PageID.271.)

In the winter, New Image provided trucks with plows and snow shovels for snow removal. (ECF

No. 24-1 at PageID.156.) New Image paid for the gasoline for the vehicles and equipment. (Id.

at 157–58.) Cizauskas repaired the vehicles and equipment and reimbursed workers if they paid

for small replacement parts for the equipment themselves. (Id. at PageID.119, 159.) A few

workers used their own equipment on jobs, usually limited to hand tools or smaller equipment.

(Id. at PageID.153–54.) In addition, New Image maintained automobile insurance that covered

workers who drove its vehicles and Workers’ Compensation insurance covering the workers. (Id.

at PageID.120, 129–30.) New Image also provided workers with t-shirts bearing the New Image

name. (Id. at PageID.163.) If a worker reported to a jobsite not wearing a company t-shirt,

Cizauskas would provide the worker a t-shirt to wear. (ECF No. 24-9 at PageID.271–72.)




                                               3
Cizauskas verbally reprimanded workers who consistently failed to wear a company shirt to work.

(ECF No. 24-8 at PageID.268.)

       Many New Image workers worked full-time, year-round and regularly worked in excess of

50 hours per week. (ECF No. 24-7 at PageID.263; ECF No. 24-8 at PageID.268.) Many workers

were financially dependent on New Image. (ECF No. 24-8 at PageID. 268; ECF No. 24-9 at

PageID.272.) A number of employees worked across multiple years. (ECF No. 24-3.)

       C.      New Image’s Payroll Practices

       Most New Image workers were paid an hourly rate rather than a salary. (ECF No. 24-1 at

PageID.141.) Brad DeRuiter, who performed a variety of tasks for New Image, was the sole

exception. (Id.) Cizauskas determined the hourly rate by considering the minimum wage and

setting a rate at between $10 and $12 per hour. He would pay a little more if a worker continued

to show up for work or if the worker asked for an increase. (Id. at PageID.142.) On approximately

five percent of the jobs, Cizauskas paid workers on a per-job basis rather than hourly. (Id. at

PageID.144–45.) Once determined, a worker’s hourly rate generally remained the same from job

to job. (Id. at PageID.146–147.)

       Cizauskas required workers to keep paper timecards with their daily starting and ending

times and to turn them in by the end of the week, either Friday or Saturday. He totaled the number

of hours per week on the timecards and had his wife, Tamie, emailed the workers’ names and

numbers of hours to New Image’s accountant. (Id. at PageID.122.) After the accountant verified

the numbers, Tamie printed the checks, and Cizauskas signed and gave them to the workers. (Id.

at PageID.106, 171.) New Image paid workers on Friday for work done the previous Monday

through Saturday. (Id. at PageID.104–05.)




                                                4
       New Image did not pay its workers the required time-and-one-half overtime premium for

hours worked in excess of 40 each workweek. (ECF No. 24-6 at PageID.255.) In addition, New

Image automatically deducted 30 minutes of time from each worker’s daily hours for a lunch break,

even though workers did not get lunch breaks two to three times per week. (ECF No. 24-7 at

PageID.263; ECF No. 24-9 at PageID.273.)

       Based on his prior employment, Cizauskas was aware of an employer’s obligation to pay

its employees time-and-one-half for overtime work. (ECF at Page ID.175.) Cizauskas claims that

New Image treated its workers as independent contractors based on advice he received 20 years

ago from his first accountant that workers are independent contractors if they use their own

vehicles to get to the jobsite and use their own equipment on the jobs. (ECF No. 24-1 at

PageID.135–36.) Cizauskas never discussed the issue with his accountants after that time. (Id. at

PageID.136.)

       D.      DOL’s Investigation

       In August 2017, the Department of Labor’s Wage and Hour Division (WHD) initiated an

investigation of New Image’s compliance with the FLSA’s overtime and recordkeeping

provisions. On August 22, 2017, WHD investigator Devin Mills met informally with Cizauskas

and his attorney to obtain information regarding New Image and its employment and pay practices.

(ECF No. 24-7 at PageID.261.) Mills also interviewed a number of New Image’s workers. Mills

concluded that the workers were actually employees rather than independent contractors and that

New Image had failed to comply with the FSLA’s overtime requirements. (Id. at PageID.262–

63.) He further concluded that, by automatically deducting time for lunch breaks that workers did

not actually receive, New Image violated the FLSA’s recordkeeping requirements. (Id. at

PageID.263.) Finally, based on his review of New Image’s records, Mills determined that New


                                               5
Image owes back wages of $59,212.86 to 32 workers for the period of April 17, 2016 through

August 22, 2017. (Id. at PageID.265.)

II.    Motion Standard

       Summary judgment is appropriate if there is no genuine issue as to any material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Material facts

are facts that are defined by substantive law and are necessary to apply the law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a reasonable jury could

return judgment for the non-moving party. Id.

       The court must draw all inferences in a light most favorable to the non-moving party but

may grant summary judgment when “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th

Cir. 1992) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

III.   Discussion

       The Secretary argues that he is entitled to summary judgment as to whether New Image’s

workers were employees covered by the FLSA and whether New Image violated the FLSA’s

overtime and recordkeeping provisions. The Secretary further argues that the evidence shows that

an award of liquidated damages is proper in this case. Finally, the Secretary seeks injunctive relief.

Defendants respond that summary judgment is not warranted because issues of fact remain as to

the workers’ status and whether Defendants acted in good faith and had reasonable grounds for

the incorrect classification. Defendants also contend that an injunction is unnecessary to ensure

their future compliance with the FLSA.

       A number of key issues are not in dispute. First, Defendants meet the FLSA’s definition

of employer. (ECF No. 6 at PageID.16.) Second, New Image is an enterprise engaged in


                                                  6
commerce or in the production of goods for commerce within the meaning of Sections 3(r) and

(s)(1)(A) of the FLSA. (Id. at PageID.17.) Finally, in the event the Court concludes that New

Image’s workers are employees covered by the FLSA, the parties agree that New Image owes back

wages of $59,212.86.

        E.      Cizauskas’s Declaration

        Initially, the Court addresses the Secretary’s argument that it should strike or ignore

Cizauskas’s declaration attached to Defendants’ response because it improperly purports to

contradict portions of Cizauskas’s prior deposition testimony.           The Sixth Circuit has long

recognized the sham affidavit rule, which provides that “[a] party may not create a factual issue

by filing an affidavit, after a motion for summary judgment has been made, which contradicts [his]

earlier deposition testimony.” Reid v. Sears, Roebuck & Co., 790 F.2d 453, 460 (6th Cir. 1986).

The rule exists because, “[i]f a party who has been examined at length on deposition could raise

an issue of fact simply by submitting an affidavit contradicting his own prior testimony, this would

greatly diminish the utility of summary judgment as a procedure for screening out sham issues of

fact.” Id. at 460. However, the Sixth Circuit has cautioned that courts should exercise caution in

applying the rule. If the affidavit directly contradicts prior testimony, a court should strike it unless

the offering party provides a persuasive justification for the contradiction. Aerel, S.R.L. v. PCC

Airfoils, LLC, 448 F.3d 899, 908 (6th Cir. 2006). On the other hand, if there is no direct

contradiction, a court should consider an affidavit unless it concludes that the affidavit is an attempt

to create a sham issue of fact. Id.

        Upon review of the declaration, the Court notes that some portions contradict Cizauskas’s

prior testimony, while others do not. For example, Cizauskas’s statements regarding his lack of

business background and the history of New Image’s operations are not contradictory. Some


                                                   7
statements, such as that workers “were also paid by the job on occasion” (ECF No. 28-2 at

PageID.811), do not materially differ from Cizauskas’s prior testimony that job-based payment

occurred on about five percent of the jobs. (ECF No. 24-1 at PageID.145.) Other statements either

directly contradict Cizauskas’s prior testimony or evince an attempt to create a sham issue of fact

by tempering the prior testimony. For example, in paragraph 8e, Cizauskas states that he attempted

to visit every landscape job as often as he could, but because New Image usually had several

projects at the same time he could not engage in regular supervision and he “almost never visited

the routine lawn maintenance jobs.” (ECF No. 28-2 at PageID.811–812.) In contrast, Cizauskas

previously testified that he “oversaw the whole operation of everything,” that he went to every job

to make sure it was being properly completed, and that New Image usually did not have multiple

crews working on projects the same day (other than mowing), but if it did, he would go back and

forth between the jobs. (ECF No. 24-1 at PageID.110, 117–18.)

       Because Cizauskas’s declaration is not entirely contradictory, the Court will not disregard

it in its entirety but will disregard any statement that directly contradicts Cizauskas’s prior

testimony or suggests an attempt to create a sham issue of fact.

       F.      The Workers’ Employment Status

       Only employees are protected by the FLSA; independent contractors are not covered by

the FLSA. Keller v. MIRI Microsystems LLC, 781 F.3d 799, 806 (6th Cir. 2015). The FLSA

defines the terms “employee” broadly as “any individual employed by an employer,” 29 U.S.C. §

203(e)(1), and “[e]mploy” as “to suffer or permit to work.” 29 U.S.C. § 203(g). The question of

whether an individual is an employee under the FLSA is a question of law. Donovan v. Brandel,

36 F.2d 1114, 1116 (6th Cir. 1984). However, “where there is a genuine issue of fact or conflicting

inferences can be drawn from the undisputed facts . . . the question is to be resolved by the trier of


                                                  8
fact in accordance with the appropriate rules of law.” Lilley v. BTM Corp., 958 F.2d 746, 750 n.1

(6th Cir. 1992).

       “Whether an employment relationship exists under a given set of circumstances is not fixed

by labels that parties may attach to their relationship nor by common law categories nor by

classifications under other statutes.” Solis v. Laurelbrook Sanitarium & Sch., Inc., 642 F.3d 518,

522 (6th Cir. 2011). Instead, in the Sixth Circuit, courts employ the “economic realities test,”

which “looks to whether the putative employee is economically dependent upon the principal or

is instead in business for himself.” Lilley, 958 F.2d at 750. Courts generally examine six factors

in determining whether a worker is an employee or an independent contractor under this test: (1)

the permanency of the relationship between the parties; (2) the degree of skill required for the

rendering of the services; (3) the worker’s investment in equipment or materials for the task; (4)

the worker’s opportunity for profit or loss, depending upon his skill; (5) the degree of the alleged

employer’s right to control the manner in which the work is performed; and (6) whether the service

is an integral part of the alleged employer’s business. Brandel, 736 F.2d at 1117 & n.5. No one

factor is determinative. Keller, 781 F.3d at 807. “[R]ather, it is incumbent upon the courts to

transcend traditional concepts of the employer-employee relationship and assess the economic

realities presented by the facts of each case.” Ellington v. City of East Cleveland, 689 F.3d 549,

555 (6th Cir. 2012) (internal quotation marks omitted).

               1.      Permanency of the relationship

       This inquiry examines the length and exclusivity of the relationship.           Independent

contractors generally have “variable or impermanent” relationships with putative employers

because they tend to have fixed periods of employment and transfer to wherever work is offered,

while employees tend to work for a single employer and have continuous or indefinite


                                                 9
relationships. Keller, 781 F.3d at 807 (quoting Baker v. Flint Eng’g & Constr. Co., 137 F.3d 1436,

1442 (10th Cir. 1998)). “If a worker has multiple jobs for different companies, then that weighs

in favor of finding that the worker is an independent contractor.” Id. However, even where the

duration is short, an exclusive relationship between the worker and the company may weigh toward

a finding an employment relationship. Id. In Perez v Howes, 7 F. Supp. 3d 715 (W.D. Mich.

2014), the court found that seasonal migrant workers who harvested pickle cucumbers during a

brief 45-day season were employees. Id. at 727. Most of the workers stayed for the duration of

the harvest and worked solely harvesting cucumbers during that time. In addition, there was no

indication that the workers had other full-time jobs during the harvest or used the income from the

harvest to supplement their income. Id. at 723–24.

       The evidence shows that, while New Image workers’ tenures varied, their relationship with

New Image lasted much longer than that of the workers and the defendant in Howes. Not only

was the landscaping season longer than the harvesting season in Howes, New Image also

performed snow removal services during winter, making the working relationship effectively year-

round for some employees. In addition, the Secretary has shown that a number of workers worked

across multiple years (ECF Nos. 24-3, 24-13), and the workers typically worked in excess of 50

hours per week, precluding other full-time work. Although Cizauskas claims in his declaration

that “[i]t was normal for the workers to do other landscaping jobs on their own” and that the

workers “develop[ed] their own customers who [paid] them directly” (ECF No. 28-2 at

PageID.812), he neither offers admissible evidence to support his assertions nor cites any specific

example of a worker who performed jobs for his own customers. Moreover, as the Sixth Circuit

recently observed:

       [W]hether a worker has more than one source of income says little about that
       worker’s employment status. Many workers in the modern economy, including

                                                10
       employees and independent contractors alike, must routinely seek out more than
       one source of income to make ends meet. An income-based rule would deny that
       economic reality. It would also suffer from problems of practical application. Such
       a test would, for example, lead to classification of the same worker as an
       independent contractor during the periods in which she had more than one source
       of income but then as an employee during the (often brief) periods in between.

Acosta v. Off Duty Police Servs., Inc., 915 F.3d 1050, 1058 (6th Cir. 2019).

       Finally, a number of workers have stated that they were financially dependent upon New

Image. (See ECF No. 24-10 at PageID.276; ECF No. 24-11 at PageID.280.) Defendants have

failed to refute this evidence.

       Permanence thus favors an employment relationship.

               2.      The degree of skill required

       This factor “must be evaluated with reference to the task being performed” by the workers.

Brandel, 736 F.2d at 1118. The evidence points to but one conclusion: little or no skill was

required to perform the tasks that were normally assigned to a worker. Cizauskas admitted that he

did not require workers to have prior landscaping experience and that if a worker did not know

how to do something, he would show them how to do it. (ECF No. 24-1 at PageID.118.) The

degree of skill factors thus favors an employment relationship.

               3.      Worker’s investment

       The question here is whether the workers made a significant capital investment. See Keller,

781 F.3d at 810. “The capital investment factor is most significant if it reveals that the worker

performs a specialized service that requires a tool or application which he has mastered or that the

worker is simply using implements of the [company] to accomplish the task.” Brandel, 736 F.2d

at 1118–19.) Courts often apply this factor by comparing the worker’s individual investment to

that of the putative employer. See e.g., Perez, 7 F. Supp. 3d at 725 (noting that the employer’s

“investment dwarfed that of the workers”).

                                                11
       Here, the evidence shows that, compared to New Image’s capital investment, the workers

invested minimal amounts of their own funds. According to Cizauskas, some of the workers used

their own tools or equipment such as rakes, shovels, and blowers, but the bulk of the equipment,

and all of the major, capital-intensive equipment, including trucks, trailers, riding and push

mowers, a skid steer, and a hydro seeder, were furnished by New Image. Moreover, New Image

paid for the fuel for the trucks and equipment. This evidence demonstrates a significant degree of

economic dependence. See Keller, 781 F.3d at 810 (noting that courts should assess whether a

worker’s capital investment demonstrates economic independence from the putative employer).

Accordingly, this factor weighs in favor of employee status.

               4.      Opportunity for profit or loss

       This factor “asks whether the workers had opportunities for profit or loss dependent on

their managerial skill.” Off Duty Police Servs., Inc., 915 F.3d at 1059 (internal quotation marks

and brackets omitted). That is, this factor may favor independent contractor status if the workers

could increase their pay through exercise of managerial skill. Id.

       Nothing in the record suggests that the workers could have increased their profits through

managerial skill or that they were subject to a risk of business loss. The workers were assigned

their jobs and could not, by working more efficiently, increase their earnings. The workers were

paid an hourly rate regardless of how much work they completed. See id. (noting that the

defendant’s workers were required to work for set periods of time, regardless of the skill they

exercised, and thus could not complete jobs more or less efficiently); Howes, 7 F. Supp. 3d at 725

(“Under the system in place, workers could simply increase their wages by working longer, harder,

and smarter—this does not constitute an opportunity for profit.”). And, even though New Image

paid employees on a per-project basis in limited instances, “those, too, were flat payments that did


                                                12
not depend on the skill applied by the worker.” Off Duty Police Servs., Inc., 915 F.3d at 1059.

Because the workers had no opportunity to increase their profits, this factor weighs in favor of

employee status.

              5.      Right to control

       The inquiry here is whether the company “retain[ed] the right to dictate the manner” of the

worker’s performance. Brandel, 736 F.2d at 1119. Cizauskas testified in his deposition that he

supervised all of New Image’s jobs, including assigning workers to jobs and visiting each jobsite

to ensure that the work was being performed properly and in accordance with the client’s

instructions. (ECF No. 24-1 at PageID.114.) If Cizauskas observed a worker doing something

incorrectly, he showed the worker how to complete the task in the correct manner. (Id. at

PageID.149–50.)    Cizauskas also decided when a particular job was completed.             (Id. at

PageID.176.) This evidence shows that New Image exercised significant control over how the

workers did their jobs. Defendants’ effort to downplay, through Cizauskas’s declaration, the

degree of supervision Cizauskas asserted over the workers and the jobs falls flat in light of

Cizauskas’s prior deposition testimony that he oversaw all aspects of New Image’s operations.

Moreover, nothing in the record suggests that anyone other than Cizauskas had any say in how or

what work was to be performed or a job completed. Accordingly, this factor weighs in favor of

finding an employment relationship.

              6.      Workers’ role in the business

       This inquiry examines how important the worker’s labor is to the employer’s business.

“The more integral the worker’s services are to the business, then the more likely it is that the

parties have an employee-employer relationship.” Keller, 781 F.3d at 815. The record in this case

demonstrates that the workers were critical to New Image’s business. Landscaping, lawnmowing,


                                               13
and snow removal are labor intensive activities. Absent its workers, New Image could not have

serviced its clients or performed the same number of jobs. Defendants present no evidence or

argument to the contrary. Thus, this factor weighs in favor of an employment relationship.

               7.     Analyzing the factors

       As noted above, the “central issue” in determining a worker’s status is whether the worker

was economically dependent on the putative employer. Brandel, 736 F.2d at 1120. All of the

pertinent factors discussed above point in one direction: New Image’s workers were economically

dependent upon New Image. New Image obtained the jobs, assign tasks to low-skilled workers—

many of whom worked for New Image for many months or even years—and controlled the manner

in which the work was performed. Accordingly, the Court concludes that workers were employees

entitled to the protections of the FLSA.

       G.      Defendants’ Violations

       In light of the Court’s conclusion that Defendants’ workers were employees covered by the

FLSA, there is no dispute that Defendants failed to comply with the FLSA’s requirement to pay a

non-exempt employee “at a rate not less than one and one-half times the regular rate at which he

is employed” for all hours worked in excess of 40 in a workweek. 29 U.S.C. § 207(a)(1). The

FLSA also requires employers to keep records documenting the hours that each employee works

daily and weekly. 29 U.S.C. § 211(c). Such records must include the regular hourly rate of pay

for any workweek in which overtime compensation is due, overtime premium paid, hours worked

each workday, and total hours worked each workweek. 29 C.F.R. § 516.2. Defendants violated

this requirement by deducting hours worked two-to-three times per week for lunch breaks the

employees did not take, which resulted in underpayment for hours worked.




                                               14
       The Secretary has shown that Defendants owe $59,212.86 in back wages for the period of

April 17, 2016 through August 22, 2017. Defendants do not dispute this calculation.

       H.      Liquidated Damages

       In general, an employer who violates the FLSA is liable for back wages and an additional

equal amount as liquidate damages. 29 U.S.C. §216(b). Liquidated damages “are compensation,

not a penalty or punishment.” Elwell v. Univ. Hosps. Home Care Servs., 276 F.3d 832, 840 (6th

Cir. 2002). “The court may, in its discretion, refuse to award liquidated damages ‘if, and only if,

the employer shows that he acted in good faith and that he had reasonable grounds for believing

that he was not violating the Act.’” Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 967 (6th

Cir. 1991) (quoting Marshall v. Brunner, 668 F.2d 748, 753 (3d Cir. 1982)) (emphasis in original).

Absent such proof, a district court has no discretion to deny an award of liquidated damages.

Elwell, 276 F.3d at 840.      Moreover, the employer’s burden of establishing good faith is

“substantial.” Id. at 836. To demonstrate good faith, an employer “must show that it took

affirmative steps to ascertain the Act’s requirements, but nonetheless violated its provisions.”

Martin v. Ind. Mich. Power Co., 381 F.3d 574, 585 (6th Cir. 2004). “[A]n employer who

negligently misclassifies an employee…is not acting in good faith.” Id. at 584-85.

       Defendants cite two bases for denying an award of liquidated damages, neither of which is

persuasive. First, they point out that Cizauskas is unsophisticated, having only a high school

education and blue collar work experience. Defendants further note that once Cizauskas learned

that the DOL considered his workers employees under the FLSA, he changed his business practices

and began treating workers as employees. However, Cizauskas admitted that he was aware of the

overtime requirement but failed to take affirmative steps to ascertain whether his workers were, in

fact, employees under the FLSA. (ECF No. 24-1 at PageID.175) In any event, ignorance is no


                                                15
excuse. “A good heart but an empty head does not produce a defense.” Walton v. United

Consumers Club, Inc., 786 F.2d 303, 312 (7th Cir. 1986). Relatedly, Defendants argue that they

acted in good faith because Cizauskas’s accountant told him to treat the workers as subcontractors

and pay them as 1099 contractors. (ECF No. 28-2 at PageID.809.) While Cizauskas says this in

his declaration, his testimony from his deposition controls. There, he said that his first accountant

told him that workers are independent contractors if they use their own vehicles to get to the jobsite

and use their own equipment on the jobs. (ECF No. 24-1 at PageID.135–36.) Rather than telling

Cizauskas what to do, the accountant merely provided guidelines that Cizauskas might consider.

However, Cizauskas knew that the workers used New Image’s vehicles to get to the jobsite and

primarily used New Image’s tools and equipment to perform the jobs, but never disclosed these

facts to his accountants. These facts preclude a finding of good faith. See Sec’y of Labor v.

Timberline South, LLC, 925 F.3d 838, 857 (6th Cir. 2019) (rejecting the defendant’s reliance on

advice from an accountant to establish good faith because the defendant knew that the accountant’s

advice was flawed or incomplete and the defendant never discussed the employees’ duties with

the accountant such that the defendant could have reasonably believed that the accountant was

advising that specific employees were exempt).

       Accordingly, Defendants fail to show that they acted in good faith and in a reasonable

manner.

       I.      Injunctive Relief

       The Secretary requests an injunction compelling Defendants to comply with the FLSA.

See 29 U.S.C. § 217 (giving trial court discretion to enjoin FLSA violations). The issuance of an

injunction under the FLSA is committed to the reasonable discretion of the trial court. Wirtz v.

Flame Coal Co., 321 F.2d 558, 560 (6th Cir. 1963). “The imposition of an injunction is not


                                                 16
punitive, nor does it impose a hardship on the employer since it requires him to do what the Act

requires anyway—to comply with the law.” Martin v. Funtime, Inc., 963 F.2d 110, 114 (6th Cir.

1992) (internal quotation marks omitted). In determining whether to issue an injunction, a court

should consider: (1) the employer’s previous conduct; (2) the employer’s current conduct; and (3)

the dependability of the employer’s promises for future compliance. Reich v. Petroleum Sales,

Inc., 30 F.3d 654, 657 (6th Cir. 1994). A court may decline injunctive relief if the employer

demonstrates a bona fide attempt to comply or good faith, coupled with extraordinary efforts to

prevent recurrence. Martin, 963 F.2d at 914. On the other hand, a pattern of repetitive violations

or bad faith weigh heavily in favor of granting injunctive relief. Id.

       Defendants argue that injunctive relief is unnecessary because, upon notification that New

Image was violating the FLSA, Cizauskas took prompt steps to make the necessary changes. They

further argue that there is no evidence that the violations are continuing and there is no reason to

believe that future violations will occur. However, “current compliance alone, particularly when

achieved by direct scrutiny of government, is not a sufficient ground for denying injunctive relief.”

Brock v. Big Bear Mkt. No. 3, 825 F.2d 1381, 1383 (9th Cir. 1987). Defendants likely violated the

FLSA for years, prior to the period in question in this case, without seeking to ascertain the

workers’ correct status under the FLSA. Further, as the Secretary correctly notes, Defendants’

assurances of future compliance are not particularly convincing, given Cizauskas’ statements in

his declaration that he “still believe[s] that the New Image workers could be considered

[independent contractors],” and that he “disagree[s] with [the DOL’s] conclusion” that the workers

are employees. (ECF No. 28-2 at PageID.809–10.) Accordingly, injunctive relief is warranted.




                                                 17
IV.    Conclusion

       For the reasons set forth below, the motion is granted. More specifically:

       1.      The undisputed evidence shows that, upon consideration of the “economic
               realities” of the landscape workers’ relationship with New Image, the
               landscape workers were employees and not independent contractors;

       2.      the Secretary has shown that Defendants failed to comply with the FLSA’s
               overtime and recordkeeping provisions;

       3.      the Wage and Hour investigator’s calculation of back wages owed to 32
               employees from April 17, 2016 through August 22, 2017 is not in dispute;

       4.      Defendants fail to show that Cizauskas acted in good faith and reasonably
               for purposes of avoiding an award of liquidated damages; and

       5.      injunctive relief is warranted in light of Cizauskas’s continued insistence in
               his declaration that he still believes New Image’s workers could be
               considered independent contractors, when the evidence presents a
               compelling case that the workers are, in fact, employees.

       The Secretary’s motion (ECF No. 23) is granted in its entirety. An Order consistent with

this Opinion will issue.

Dated: December 2, 2019                                       /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge




                                                18
